DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6 – 8, 11 and 13 - 16 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 8, 11, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimmo (U.S. Patent # 4944215).


Regarding claim 1, Nimmo discloses a sealing piston (1, fig 1) for a hydraulic tool mount ( abstract) comprising: 
a pin, a seal and a head ( as seen in examiner annotated fig 1 below) which are arranged one behind the other in an axial direction and thus form a stack ( as seen in examiner annotated fig 1 below),
wherein the seal comprises a circumferential sealing lip for abutment and sealing against an inner wall of a bore of the hydraulic tool mount in order to achieve a first sealing effect (lip of seal 15 abuts bore as seen in examiner annotated fig 1 below),
wherein the head is stopped by and abuts a sealing seat of the bore of the hydraulic tool mount, thereby closing the bore in order to achieve a second sealing effect (16a against sealing seat as seen in examiner annotated fig 1 below), 
wherein the head comprises a plate and a ball (as seen in examiner annotated fig 1 below), 
wherein the plate is disposed between the seal and the ball such that the ball is pressed into the sealing seat when in an end position (21 between 15 and 16a).

    PNG
    media_image1.png
    679
    837
    media_image1.png
    Greyscale


Regarding claim 3, Nimmo discloses the sealing piston, wherein the sealing seat is ring-shaped and the front of the head is configured such that, in the end position, the head rests in the sealing seat in a form-locking manner ( as seen in examiner annotated fig 1 above).

Regarding claim 4, Nimmo discloses the tool mount, wherein the front of the head is spherical or cone-shaped, for form-locking abutment on the sealing seat in the end position (16a has a spherical shaped end).

Regarding claim 6, Nimmo discloses the sealing piston, wherein the seal is made of a material, the elasticity of which is greater than that of the pin and the head (Nimmo seal 15 is more elastic as it is made of rubber).

Regarding claim 7, Nimmo discloses the sealing piston, wherein the seal is made of a plastic and both the head and the pin are made of a metal (seal 90, fig 9 same as 15, fig 1 is made of plastic- acetal resin, head and pin are metallic, Col 3, Lines 39 - 42).

Regarding claim 8, Nimmo discloses the sealing piston, wherein the head is made of a unitary construction and consists of a single material ( as seen in examiner annotated Nimmo fig 1 above).

Regarding claim 11, Nimmo discloses the sealing piston, wherein the seal is connected in a form-locking manner to the pin or to the head or to both by means of a plug-in coupling ( as seen in examiner annotated Nimmo fig 1 above).

Regarding claim 13, Nimmo discloses a hydraulic tool mount, comprising a bore for receiving the sealing piston (piston in the bore as seen in examiner annotated Nimmo fig 1 above). 

Regarding claim 15, Nimmo discloses the hydraulic tool mount, further comprising an actuator (22) disposed in the bore for moving the sealing piston (fig 1), wherein the bore comprises an actuator stop (22 stops in the bore of 4 with stop 7, fig 1) for the actuator, and wherein the seal is configured to be so compressible that, in the end position of the sealing piston, the actuator can still be inserted all the way to the actuator stop (actuator 22 inserted all the way to stop 7 in the bore of 4, fig 1).  

Regarding claim 16, Nimmo discloses the hydraulic tool mount, wherein the bore comprises an outer section in which the sealing piston is seated and an inner section that is tapered relative to the outer section, and thus has a diameter (d1) that is smaller than a diameter (d2) of the head (diameter of bore inside 22 tapered and smaller than that of the rest of the area of bore of 1 as seen in examiner annotated fig 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nimmo in view of Herud (U.S. PG Pub # 20070145692).

Regarding claim 14, Nimmo discloses the tool mount.
Nimmo does not disclose further comprising a separate filling bore and a ball seal for closing the filling bore.
However, Herud teaches in addition to the bore for the sealing piston, comprises a separate filling bore (20, fig 4) and a ball seal (22, fig 4) for closing the filling bore.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine filling bore and ball seal of Herud with the tool mount of Nimmo to provide an additional hydraulic communication with the environment (Herud Para 0036).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675